
	

114 SRES 222 IS: Expressing the sense of the Senate that the Fédération Internationale de Football Association should immediately eliminate gender pay inequity and treat all athletes with the same respect and dignity.
U.S. Senate
2015-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 222
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2015
			Mr. Leahy submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Expressing the sense of the Senate that the Fédération Internationale de Football Association
			 should immediately eliminate gender pay inequity and treat all athletes
			 with the same respect and dignity.
	
	
 Whereas the Fédération Internationale de Football Association (referred to in this preamble as FIFA) awarded $576,000,000 to the 32 teams that competed in the 2014 Men's World Cup, but only awarded $15,000,000 to the 24 teams that competed in the 2015 Women's World Cup;
 Whereas FIFA awarded $35,000,000 to the team that won the 2014 Men's World Cup, but only awarded $2,000,000 to the team that won the 2015 Women's World Cup;
 Whereas FIFA awarded $6,000,000 more in prizes to each team that lost in the first round of the 2014 Men's World Cup than to the team that won the 2015 Women's World Cup;
 Whereas FIFA awarded $420,000,000 to the 32 teams that competed in the 2010 Men's World Cup, but only awarded $10,000,000 to the 24 teams that competed in the 2011 Women's World Cup;
 Whereas FIFA awarded $31,000,000 to the team that won the 2010 Men's World Cup, but only awarded $1,000,000 to the team that won the 2011 Women's World Cup;
 Whereas the 2015 Women's World Cup Final had more than 25,000,000 viewers in the United States, making it more widely viewed than the Major League Baseball World Series or the National Basketball Association Finals;
 Whereas the 2015 Women's World Cup highlighted the need to eliminate the existing gender pay disparity in prize award structure in athletic competitions that has persisted for decades;
 Whereas the unfair and unjust prize award allocation system used by FIFA sends a terrible message to women and girls around the world about the value of their contribution to sports;
 Whereas, in 2007, Wimbledon finally implemented an equal prize payment structure for all athletes, regardless of gender; and
 Whereas gender should not determine the amount of a prize award that a person or team receives in an athletic competition: Now, therefore, be it
		
	
 That the Senate— (1)urges the Fédération Internationale de Football Association to immediately eliminate gender pay inequity and to treat all athletes with the respect and dignity those athletes deserve;
 (2)supports an end to the unfair and unjust practice of gender pay inequity in the workplace, including athletic competitions and related prize awards;
 (3)urges all other local, State, Federal, and international organizations to eliminate gender pay inequity; and
 (4)instructs the Secretary of the Senate to submit a copy of this resolution to the President of the Fédération Internationale de Football Association.
			
